Case 1:21-cv-21449-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:20-CV-21449

  NIDYA GARAY,

          Plaintiff,

  vs.

  FIRM LENDING, LLC and
  JOACIM MASVIDAL,

        Defendants.
  ______________________________/

                                             COMPLAINT

          Plaintiff, Nidya Garay, sues Defendants, Firm Lending, LLC and Joacim Masvidal, based

  on the following good cause:

                                    Parties, Jurisdiction, and Venue

          1.      Plaintiff, Nidya Garay, was and is a sui juris resident of Miami-Dade County,

  Florida, at all times material.

          2.      Ms. Garay was an employee of Defendants, as the term “employee” is defined by

  29 U.S.C. §203(e).

          3.      Ms. Garay was a non-exempt employee of Defendants.

          4.      Ms. Garay consents to participate in this lawsuit.

          5.      Defendant, Firm Lending, LLC, is a sui juris Florida for-profit corporation with

  its principal place of business and registered agent in this District and it conducts its for-profit

  business in Miami-Dade County.

          6.      Defendant, Joacim Masvidal, was and is an owner / officer / director of the

                                                      1

                            7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                            www.fairlawattorney.com
Case 1:21-cv-21449-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 2 of 11




  corporate Defendant for the relevant time period. He ran its day-to-day operations, made financial

  decisions for the corporate Defendant, had supervisory authority over Plaintiff, and was partially,

  ultimately, and/or totally responsible for paying Plaintiff’s wages.

          7.      Defendants were Plaintiff’s direct employers, joint employers and co-employers, as

  that term “employer” is defined by 29 U.S.C. §203 (d).

          8.      This Court has jurisdiction over the subject matter of this action pursuant to 29

  U.S.C. § 216(b) and 28 U.S.C. § 1331 and supplemental/pendent jurisdiction over Plaintiff’s

  related state law claim(s).

          9.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

  business in this District, because the corporate Defendant maintains its principal place of business

  in this District, and because most if not all of the operational decisions were made in this District,

  while Plaintiff worked in Miami-Dade County, where payment was to be received.

          10.     Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied by

  Plaintiff.

          11.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all

  services rendered.

                       COUNT I – FLSA MINIMUM WAGE VIOLATION(S)

          Plaintiff, Nidya Garay, reincorporates and re-alleges all preceding paragraphs as though

  set forth fully herein and further alleges as follows:

          12.     Defendants have been, at all times material, an enterprise engaged in interstate

  commerce in the course of their marketing, sales, promotion, brokerage, and transacting of

  mortgage brokering/lending which, traditionally, cannot be performed without using goods,

  materials, supplies, and equipment that have all moved through interstate commerce.
                                                      2

                            7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                            www.fairlawattorney.com
Case 1:21-cv-21449-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 3 of 11




         13.     Defendants also communicate with their workers and with others by regularly and

  routinely using telephones and transmitting information through email and the Internet, and which

  transmissions regularly and routinely traveled outside of the State of Florida.

         14.     Defendants maintain a website at https://thefirmlending.com which they use for

  promotional and informational purposes.

         15.     Furthermore, Defendants engage in interstate commerce in the course of their

  submission of billings and receipt of payment involving out-of-state payors, mortgagors, and

  customers.

         16.     Defendant’s corporate annual gross revenues derived from this interstate commerce

  are believed to be in excess of $500,000.00 for the relevant time period and/or exceeded

  $125,000.00 for each relevant fiscal quarter.

         17.     In particular, Defendants own and operate an mortgage brokerage regularly and

  routinely markets, promotes, brokers, and transacts their mortgage brokering/lending business by

  contacting out-of-state lenders, government agencies, banks, and customers while using toner,

  printers, pens, paper, furniture, phone systems machinery, appliances, telephones, computers,

  computer networking equipment, computer software, telephones, telephone equipment, goods and

  materials that also have moved through interstate commerce, and other materials and supplies that

  were previously placed in the stream of commerce from outside of the State of Florida before being

  received in this District to engage in interstate commerce.

         18.     Defendants regularly and routinely place and receive packages engaged in interstate

  commerce to conduct their business.

         19.     Plaintiff worked for Defendants as a “post closer” from approximately September

  30, 2020 to March 17, 2021.
                                                     3

                           7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                           www.fairlawattorney.com
Case 1:21-cv-21449-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 4 of 11




          20.        Plaintiff’s job duties involved her participating in interstate commerce by processing

  real estate titles, contacting banks located outside of the State of Florida, sending documents for

  inspection, and following up with clients about paying mortgages.

          21.        Defendants agreed to pay Plaintiff at a rate of $20.00 per hour.

          22.        Plaintiff worked for Defendants out of their office.

          23.        Defendants controlled all job-related activities of Plaintiff.

          24.        Defendants coordinated all job-related activities of Plaintiff.

          25.        Defendants provided Plaintiff with the forms to utilize in her work.

          26.        Defendants supervised Plaintiff in her work.

          27.        Plaintiff’s work for Defendants was actually in or so closely related to the movement

  of commerce while she worked for Defendants that the Fair Labor Standards Act applies to

  Plaintiff’s work for Defendants in the course of her regularly and routinely placing telephone calls

  and exchanging electronic information over the internet with persons and entities located outside

  of the State of Florida

          28.        Defendants failed and refused to pay Plaintiff even a minimum wage of $7.25 per

  hour for each of the hours that she worked by failing to timely pay her for the hours that she worked

  for Defendants from mid-February 2020 to March 17, 2020.

          29.        As a direct and proximate result of Defendants’ violations of the FLSA, as set forth

  above, Plaintiff is entitled to payment of the applicable minimum wage for all unpaid hours worked.

          30.        Defendants either knew from prior experience or recklessly failed to investigate

  whether their failure to pay Plaintiff the applicable a minimum wage for each of the hours worked

  from mid-February 2020 to March 17, 2020 violated the FLSA and then failed to timely correct

  their violation.
                                                         4

                               7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                       TEL 305.230.4884 FAX 305.230.4844
                                               www.fairlawattorney.com
Case 1:21-cv-21449-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 5 of 11




          WHEREFORE Plaintiff, Nidya Garay, demands the entry of a judgment in her favor and

  against Defendants, Firm Lending, LLC and Joacim Masvidal, jointly and severally, after trial by

  jury and as follows:

                  a.      That Plaintiff recover compensatory minimum wage damages and an equal

                          amount of liquidated damages as provided under the law and in 29 U.S.C.

                          § 216(b);

                  b.      That Plaintiff recover pre-judgment interest on all unpaid minimum wages

                          if the Court does not award liquidated damages;

                  c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                  d.      That Plaintiff recover all interest allowed by law;

                  e.      That Defendants be Ordered to make Plaintiff whole by providing

                          appropriate minimum wage pay and other benefits wrongly denied in an

                          amount to be shown at trial and other affirmative relief;

                  f.      That the Court declare Defendants to be in willful violation of the overtime

                          provisions of the FLSA; and

                  g.      Such other and further relief as the Court deems just and proper.



                       COUNT II – FLSA MINIMUM WAGE VIOLATION(S)

          Plaintiff, Nidya Garay, reincorporates and re-alleges paragraphs 1 through 11 as though

  set forth fully herein and further alleges as follows:

          31.     Defendants have been, at all times material, an enterprise engaged in interstate

  commerce in the course of their marketing, sales, promotion, brokerage, and transacting of
                                                      5

                            7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                            www.fairlawattorney.com
Case 1:21-cv-21449-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 6 of 11




  mortgage brokering/lending which, traditionally, cannot be performed without using goods,

  materials, supplies, and equipment that have all moved through interstate commerce.

         32.     Defendants also communicate with their workers and with others by regularly and

  routinely using telephones and transmitting information through email and the Internet, and which

  transmissions regularly and routinely traveled outside of the State of Florida.

         33.     Defendants maintain a website at https://thefirmlending.com which they use for

  promotional and informational purposes.

         34.     Furthermore, Defendants engage in interstate commerce in the course of their

  submission of billings and receipt of payment involving out-of-state payors, mortgagors, and

  customers.

         35.     Defendant’s corporate annual gross revenues derived from this interstate commerce

  are believed to be in excess of $500,000.00 for the relevant time period and/or exceeded

  $125,000.00 for each relevant fiscal quarter.

         36.     In particular, Defendants own and operate an mortgage brokerage regularly and

  routinely markets, promotes, brokers, and transacts their mortgage brokering/lending business by

  contacting out-of-state lenders, government agencies, banks, and customers while using toner,

  printers, pens, paper, furniture, phone systems machinery, appliances, telephones, computers,

  computer networking equipment, computer software, telephones, telephone equipment, goods and

  materials that also have moved through interstate commerce, and other materials and supplies that

  were previously placed in the stream of commerce from outside of the State of Florida before being

  received in this District to engage in interstate commerce.

         37.     Defendants regularly and routinely place and receive packages engaged in interstate

  commerce to conduct their business.
                                                     6

                           7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                           www.fairlawattorney.com
Case 1:21-cv-21449-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 7 of 11




          38.     Plaintiff worked for Defendants as a “post closer” from approximately September

  30, 2020 to March 17, 2021.

          39.     Plaintiff’s job duties involved her participating in interstate commerce by processing

  real estate titles, contacting banks located outside of the State of Florida, sending documents for

  inspection, and following up with clients about paying mortgages.

          40.     Defendants agreed to pay Plaintiff at a rate of $20.00 per hour.

          41.     Plaintiff worked for Defendants out of their office.

          42.     Defendants controlled all job-related activities of Plaintiff.

          43.     Defendants coordinated all job-related activities of Plaintiff.

          44.     Defendants provided Plaintiff with the forms to utilize in her work.

          45.     Defendants supervised Plaintiff in her work.

          46.     Plaintiff’s work for Defendants was actually in or so closely related to the movement

  of commerce while she worked for Defendants that the Fair Labor Standards Act applies to

  Plaintiff’s work for Defendants in the course of her regularly and routinely placing telephone calls

  and exchanging electronic information over the internet with persons and entities located outside

  of the State of Florida.

          47.     Plaintiff regularly and routinely worked more than 40 hours in a workweek for

  Defendants.

          48.     Defendants knew or reasonably should have known that Plaintiff worked more than

  40 hours during the time he worked for them as a result of their tracking the hours he worked and

  then paying him at his regular rate of pay for all hours worked beyond 40 in a workweek (except

  for the days worked he was not paid).


                                                       7

                             7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                             www.fairlawattorney.com
Case 1:21-cv-21449-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 8 of 11




         49.     Defendants failed and refused to pay Plaintiff at the rate of time and one-half times

  his regular rate of pay for all hours worked over 40 hours in a workweek.

         50.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

  worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

         WHEREFORE Plaintiff, Nidya Garay, demands the entry of a judgment in her favor and

  against Defendants, Firm Lending, LLC and Joacim Masvidal, jointly and severally, after trial by

  jury and as follows:

                 a.      That Plaintiff recover compensatory overtime wage damages and an equal

                         amount of liquidated damages as provided under the law and in 29 U.S.C.

                         § 216(b) – or interest on the unpaid wages if no liquidated damages are

                         awarded;

                 b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages if

                         the Court does not award liquidated damages;

                 c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to the FLSA;

                 d.      That Plaintiff recover all interest allowed by law;

                 e.      That Defendants be Ordered to make Plaintiff whole by providing

                         appropriate overtime pay and other benefits wrongly denied in an amount

                         to be shown at trial and other affirmative relief;

                 f.      That the Court declare Defendants to be in willful violation of the overtime

                         provisions of the FLSA; and

                 g.      Such other and further relief as the Court deems just and proper.


                                                     8

                           7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                           www.fairlawattorney.com
Case 1:21-cv-21449-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 9 of 11




                              COUNT III – BREACH OF CONTRACT

          Plaintiff, Nidya Garay, reincorporates and re-alleges paragraphs 1 through 11 as though

  set forth fully herein and further alleges as follows:

          51.     Through this claim, Plaintiff seeks recover of the “pure gap time” wages that she

  worked and earned, but did not receive.1 See e.g., Jernigan v. 1st Stop Recovery, Inc., 2017 WL 3682332

  (M.D. Fla. Aug. 25, 2017) (citing Davis v. Abington Memorial Hosp., 765 F.3d 236, 244 (3d Cir. 2014);

  Botting v. Goldstein, 2015 WL 10324134 (S.D. Fla. Dec. 21, 2015); Lundy v. Catholic Health Sys. of Long

  Island, Inc., 711 F. 3d 106 (2d Cir. 2013); and Monahan v. Cty. Of Chesterfield, Va., 95 F.3d 1263, 1280

  (4th Cir. 1996).)

          52.     Plaintiff and Defendants agreed that in exchange for Plaintiff expending time and

  effort on their behalf, they would compensate her at a rate of $20.00 for each hour that she worked

  for them.

          53.     Plaintiff performed under the parties’ contract/agreement by performing work for

  Defendants as aforesaid.

          54.     Defendants, however, failed and refused to perform its obligation to timely pay

  Plaintiff at the rate of $20.00 for each of work that she worked for Defendants from mid-February

  2020 to March 17, 2020.

          55.     Plaintiff has been damaged as a result of Defendants’ failure to pay her for the work

  she from mid-February 2020 to March 17, 2020 in a timely manner.




  1        Thrower v. Peach County, Georgia, Bd. of Educ., 2010 WL 4536997, at *4 (M.D. Ga. Nov. 2, 2010) (“In
  the wage and hour world, this time between scheduled hours and overtime hours is known as ‘pure gap
  time’.”)
                                                       9

                             7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                             www.fairlawattorney.com
Case 1:21-cv-21449-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 10 of 11




          WHEREFORE Plaintiff, Nidya Garay, demands the entry of a judgment in her favor and

  against Defendants, Firm Lending, LLC and Joacim Masvidal, jointly and severally, after trial by

  jury, for all breach of contract damages suffered, plus pre-judgment and post-judgment interest,

  costs and attorneys’ fees incurred in this matter pursuant to Fla. Stat. §448.08, and to award such

  other and further relief as this Court deems just and proper.

                               COUNT III – UNJUST ENRICHMENT

          Plaintiff, Nidya Garay, reincorporates and re-alleges paragraphs 1 through 11 as though

  set forth fully herein and further alleges as follows:

          56.     Through this claim, Plaintiff seeks recover of the “pure gap time” wages that she

  worked and earned, but did not receive.2 See e.g., Jernigan v. 1st Stop Recovery, Inc., 2017 WL 3682332

  (M.D. Fla. Aug. 25, 2017) (citing Davis v. Abington Memorial Hosp., 765 F.3d 236, 244 (3d Cir. 2014);

  Botting v. Goldstein, 2015 WL 10324134 (S.D. Fla. Dec. 21, 2015); Lundy v. Catholic Health Sys. of

  Long Island, Inc., 711 F. 3d 106 (2d Cir. 2013); and Monahan v. Cty. Of Chesterfield, Va., 95 F.3d 1263,

  1280 (4th Cir. 1996).)

          57.     Plaintiff provided labor and services for Defendants, and they received and

  accepted the benefits of the labor and services supplied by her.

          58.     Plaintiff expected to be paid a reasonable value for the labor and services she

  provided to Defendants.




  2        Thrower v. Peach County, Georgia, Bd. of Educ., 2010 WL 4536997, at *4 (M.D. Ga. Nov. 2, 2010) (“In
  the wage and hour world, this time between scheduled hours and overtime hours is known as ‘pure gap
  time’.”)
                                                      10

                             7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                             www.fairlawattorney.com
Case 1:21-cv-21449-DPG Document 1 Entered on FLSD Docket 04/15/2021 Page 11 of 11




         59.     Plaintiff provided services on behalf of Defendants for their business, as requested,

  they submitted time expended by Plaintiff in order to be paid, and they received and accepted the

  benefits of the work, efforts, and labor that Plaintiff provided.

         60.     Defendants were unjustly enriched in that they failed and refused to make payment

  to Plaintiff for the benefits she conferred upon them from mid-February 2020 to March 17, 2020.

         WHEREFORE Plaintiff, Nidya Garay, demands the entry of a judgment in her favor and

  against Defendants, Firm Lending, LLC and Joacim Masvidal, jointly and severally, after trial by

  jury, for all damages suffered, plus pre-judgment and post-judgment interest, costs and attorneys’

  fees incurred in this matter pursuant to Fla. Stat. §448.08, and to award such other and further

  relief as this Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

        Plaintiff, Nidya Garay, demands a trial by jury of all issues so triable.


        Respectfully submitted this 15th day of April 2021,

                                                           s/Brian H. Pollock, Esq.
                                                           Brian H. Pollock, Esq. (174742)
                                                           brian@fairlawattorney.com
                                                           FAIRLAW FIRM
                                                           7300 N. Kendall Drive
                                                           Suite 450
                                                           Miami, FL 33156
                                                           Tel: 305.230.4884
                                                           Counsel for Plaintiff




                                                     11

                            7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                            www.fairlawattorney.com
